[Cite as State v. Eastman, 2022-Ohio-2241.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                :     JUDGES:
                                              :     Hon. Earle E. Wise, P.J.
        Plaintiff - Appellee                  :     Hon. Patricia A. Delaney, J.
                                              :     Hon. Craig R. Baldwin, J.
-vs-                                          :
                                              :
JUSTIN EASTMAN,                               :     Case No. 21 CAA 05 0024
                                              :
        Defendant - Appellant                 :     OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Delaware County
                                                    Court of Common Pleas, Case No.
                                                    19 CR I 0834



JUDGMENT:                                           Affirmed



DATE OF JUDGMENT:                                   June 29, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

MELISSA A. SCHIFFEL                                 WILLIAM T. CRAMER
Delaware County Prosecuting Attorney                470 Olde Worthington Road, Suite
200
                                                    Westerville, Ohio 43082

By: MARK C. SLEEPER and
CHRISTOPHER E. BALLARD
Assistant Prosecuting Attorneys
145 N. Union Street, 3rd Floor
Delaware, Ohio 43015
Delaware County, Case No. 21 CAA05 0024                                             2




Baldwin, J.

       {¶1}   Appellant, Justin L. Eastman, appeals the decisions of the Delaware County

Court of Common Pleas denying his motion to suppress statements made to detectives

and to another inmate. Eastman also appeals the trial court’s denial of his motion for a

mistrial. The appellee is the State of Ohio.

                    STATEMENT OF THE CASE AND THE FACTS

       {¶2}   Justin Eastman was charged with the aggravated murder of Donna Harris

in violation of R.C. 2903.01(B), convicted and sentenced to a life term without parole.

During the trial he did not dispute many of the facts presented by the state, but contended

that Harris was alive when he left her at the park on November 20, 2019. She was found

at that same park, having died from blunt force trauma to her skull.

       {¶3}   The parties in this case have offered a detailed recitation of the facts that

preceded the death of Donna Harris. The narratives do not diverge from each other with

regard to the characterization of the testimony as supporting the conclusion that the

appellant, Eastman, was in a relationship with Ashley Quick and with the victim, Donna

Harris. Eastman’s relationship with Donna Harris was motivated by his desire to obtain

some part of the settlement she received for a disability claim and to share what he

obtained with Quick.     Harris’s family did not approve of the relationship, yet that

disapproval did not deter her from enjoying Eastman’s company. These details, though

an important part of the trial, play a peripheral role in the appeal.                   The

Harris/Eastman/Quick relationships serve as a background for the events that are

pertinent to the appeal, but are not the focus of the dispute. Instead, the events that
Delaware County, Case No. 21 CAA05 0024                                             3


occurred after the death of Harris, which are much more limited, and less convoluted,

serve as the basis for the appeal.

       {¶4}   Eastman left the state of Ohio after Harris’s death creating a trail of

purchases using Harris’s debit card that were easily tracked. He was also the subject of

a video that showed him selling a cellphone at a kiosk designed to purchase used

cellphones. The state provided evidence that the subject of this transaction was Harris’s

cellphone. A warrant was issued for Eastman, and he was subsequently arrested as part

of a traffic stop in Kansas.

       {¶5}   Detectives from the Delaware County Sheriff’s Office visited Eastman in the

Kansas prison with the goal of talking with him about the case.           They introduced

themselves and Eastman responded by telling them that “[o]nce I talk to a lawyer I will tell

you everything I’ve ever done in my entire life* * *” (Suppression Hearing, Exhibit 1, Audio

Recording 191126_0192.MP3 at 8:37)1. The detectives asked if he had an attorney and

offered to put him in contact with an attorney. He referenced an attorney that he knew in

Ohio and the detectives made arrangements for him to call that attorney on a private line.

       {¶6}   After the call, Eastman reported that the attorney was not able to make time

for his case. The detectives offered to contact a different attorney, but Eastman declined

and stated that he would wait until he returned to Ohio. Then, without prompting, he

explained that he wanted to talk with an attorney because he was concerned that Ashley

Quick was wrongly charged.       The conversation continued and became a bartering




1The Exhibit contains contemporaneously recorded audio and video of the encounter
between Eastman and the detectives. However, this portion of the conversation is only
on the audio. Further, just prior to this comment Eastman makes a remark about talking
with an attorney, but his words are not clearly reproduced by the recording.
Delaware County, Case No. 21 CAA05 0024                                                   4


session where Eastman contended that he was responsible for several unsolved crimes

including a murder, and that he was willing to confess to “everything” if Ashley Quick was

exonerated. Eastman spoke freely, openly and confidently. The detectives stopped

Eastman, reviewed his rights and he agreed that he understood his rights and continued

to actively engage in conversation with the detectives urging them to agree to exchange

his comprehensive confession for Quick’s freedom. One of the detectives agreed to

contact the prosecutor, but it is evident from the record that the parties did not reach an

agreement.

       {¶7}   Eastman moved to suppress the statements he made to the detectives. At

a hearing on the motion, the detectives testified regarding the encounter with Eastman

and the state submitted video and audio recordings of the meeting with Eastman as

exhibits. The trial court denied the motion, holding:

       * * * that the Defendant was not subject to custodial interrogation prior to his

       receipt of Miranda warnings, that he did not unambiguously invoke his right

       to counsel, and that after he received Miranda warnings, he waived his right

       to counsel and his right to remain silent after confirming that he understood

       his rights. No constitutional error occurred during Defendant's interview with

       Detectives Leonard and Cannon.

Judgment Entry Denying Defendant's Motion to Suppress, Sept. 1, 2020, p. 17.

       {¶8}   Eastman also moved to suppress statements made to an inmate housed

with him while he was awaiting trial.

       {¶9}   When Eastman was extradited to Ohio he was incarcerated pending trial

and housed with another inmate, William Popich, in what appeared to be the medical wing
Delaware County, Case No. 21 CAA05 0024                                                5


of the prison. Eastman and Popich were the only inmates in this section and they often

talked. Eastman began talking about his relationship with Harris and the events leading

to her death, and Popich listened. He had prior experience using information that he had

obtained from other cellmates to reduce his sentence, and he saw his relationship with

Eastman as an opportunity to do the same with his current charges.

       {¶10} Popich contacted detectives at the Delaware County Sheriff’s Office and

explained that Eastman was making comments that suggested he was responsible for

the death of Donna Harris. The detective told Popich to listen and emphasized that he

should not ask any questions of Eastman.           Popich and his counsel executed a

memorandum of understanding regarding any benefit that Popich might receive for his

cooperation that stated, among other things, that “[i]n exchange for performance of all of

the above, the State of Ohio will inform the sentencing judge in Case No. 20 CR I 070441

of William Popich's performance of this agreement so that the judge can take into account

in fashioning his sentence. Nothing in this agreement will change the State's

recommendation of a prison sentence being imposed in that case.” (Trial Transcript, Vol.

VI, p. 1375, lines 4-11). Popich confirmed that he understood that the only benefit he

received from his cooperation was a report to the trial judge that he complied with the

agreement and that the state recommend a prison sentence, but would defer to the judge

regarding the length of any sentence.

       {¶11} Eastman sought to have the testimony of Popich excluded from the trial

arguing that Popich was an agent of the state that intentionally elicited a confession from

Eastman in violation of his Sixth Amendment right to counsel. After a hearing on the

matter, where only Popich testified, the trial court denied the motion finding that:
Delaware County, Case No. 21 CAA05 0024                                                     6


              I don't think that there's been a deliberate elucidation. Obviously, the

       purpose of the Sixth Amendment is to avoid uncounseled interrogation. And

       if somebody is sitting there just listening, there is no interrogation, even if

       the person is an agent of the State. So it doesn't appear so in this case that

       the person is an agent of the State, and there doesn't appear to be any

       interrogation based on testimony. So the Court will deny the motion to

       exclude the testimony.

Trial Transcript, Vol. 1, p. 27, lines 11-20.

       {¶12} At trial, Popich confirmed that he had no access to the facts of Eastman’s

case and testified that Eastman had confessed to the murder of Donna Harris:

       * * the first evening he told me basically about where the body was found.

       It was in a lot near a pond. He said that he had taken a debit card, gone to

       Lowe's, used a debit card at Lowe's. Bought a ten piece DeWalt set, at

       which time he immediately went to return it so he could turn it into cash.

       Said he also did the same thing at Home Depot. And then said that he got

       a rental van and left town. (Trial Transcript, Vol. VI, p. 1379, lines 11-19).

       **

       But then the day after that, on the 27th, he started speaking again. And that

       was when he told me that he had killed her and that he had left the body in

       the area. He had come back at one point in time to cover it up. And then

       that was -- In a nutshell, that was it. (Trial Transcript, Vol. VI, p. 1379, lines

       23 to p. 1379, lines 1-3).

       **
Delaware County, Case No. 21 CAA05 0024                                                 7


       At one point he said he picked her up by her neck and choked her and struck

       her on the head, and then at another point he just said that had that killed

       her. (Trial Transcript, Vol. VI, p. 1381, lines 9-12).

       {¶13} The state also offered the testimony of over twenty additional witnesses

who provided significant evidence that supported a conclusion that Eastman was involved

in Harris’s death:

   •   Harris was supposed to have a date with Eastman the evening she was

       murdered. (Trial Tr. Vol. II, 411).

   •   Surveillance video showed Harris in a vehicle with Eastman on the night

       she was murdered. She wore the same top as she was wearing at her

       death. (Trial Tr. Vol. II, 491 - 500, State's Exhibits 5,6,7,8).

   •   Eastman asked Natasha Gowers-Sanders if she had a Cash App account

       and she later received a $480 deposit from Harris’s account and Eastman

       asked if she has received the transfer. (Trial Tr. IV, 879 -881).

   •   DNA consistent with Eastman’s profile was found on one of the concrete

       blocks on the blanket where Harris’s body was located and in Harris’s rental

       car. (Trial. Tr. Vol. IV 919 - 940).

   •   Surveillance video showing Eastman, in the same Pink Floyd sweatshirt he

       was seen in the earlier surveillance video with Harris, selling her cell phone

       at 11:09 a.m. on November 21, 2019. (Trial Tr. Vol. V, 1001-1006, State's

       Ex. 129-130).
Delaware County, Case No. 21 CAA05 0024                                                  8


  •   Surveillance video showing Eastman making purchases with Harris’s debit

      card from November 22 to November 25. (Trial Tr. Vol. V, 1016 - 1030,

      1047).

  •   The Pink Floyd sweatshirt that Eastman had worn in the surveillance videos

      was in the van that he was driving when he was arrested. (Trial Tr. Vol. V,

      1071 - 1072, 1075).

  •   Property purchased with Harris’s debit card was in the van Eastman was

      driving when he was arrested. (Trial Tr. Vol. V, 1074 -1084, 1104, State's

      Ex. 163, State's Ex. 142 - 160).

  •   Text message exchanges between Quick and Eastman confirming that he

      was with Harris and, later, that still he was “still out waiting on the sun to

      come up so I can find this phone because it's the only thing that can link me

      to this." (Trial Tr. Vol. VI, 1467).

  •   The location data on the cell phones supported a conclusion that Eastman

      and Harris spent the night of November 19 together. (Trial Tr. Vol. VI, 1468).

  •   Eastman texted Quick that “I'm having to hike back and check the clothes

      for the debit cards not in the wallet. I will find them and be back.” (Trial Tr.

      Vol. VI, 1469).

  •   Eastman texted Quick that he thought the cards "would be in her wallet" but

      that instead he had to "go back and dig up the clothes" to retrieve the cards.

      (Trial Tr. Vol. VI, 1474-1475).

  •   Easton texted Quick that he "had to do some straight animal shit, and I don't

      have to go back and see it again to find the cards." (Trial Tr. Vol. VI, 1476).
Delaware County, Case No. 21 CAA05 0024                                             9


   •   Eastman texted Quick that that he only has the "cash in her wallet" but he

       got the "phone with the Cash App" but that he "didn't check the clothes. I

       was sick." (Trial Tr. Vol. VI, 1476).

       {¶14} Eastman testified on his own behalf and admitted that he appeared in the

surveillance videos and exchanged texts with Quick. He claimed that he and Harris were

at the location where her body was found on November 20 when she told him to talk to

Quick regarding his relationship with Quick. He claims he drove away with Harris’s phone

and eventually drove off to Kansas where he was arrested and first discovered that Harris

was dead.

       {¶15} As for the text messages, Eastman provided an alternate explanation for

each text to rebut the implication that he was involved in the murder of Harris.

       {¶16} The matter was submitted to the jury and Eastman was convicted of

Aggravated Murder and sentenced to life without the possibility of parole. Eastman filed

a timely appeal and submitted three assignments of error:

       {¶17} “I.   APPELLANT'S        RIGHT    TO   COUNSEL       UNDER      THE    SIXTH

AMENDMENT TO THE U.S. CONSTITUTION WAS VIOLATED BY TESTIMONY FROM

A JAILHOUSE INFORMANT.”

       {¶18} “II. APPELLANT'S RIGHT TO REMAIN SILENT AND RIGHT TO

COUNSEL UNDER THE FIFTH AND SIXTH AMENDMENTS TO THE U.S.

CONSTITUTION WERE VIOLATED BY STATEMENTS MADE DURING CUSTODIAL

INTERROGATION. “

       {¶19} “III. APPELLANT'S DUE PROCESS RIGHT TO A FAIR TRIAL UNDER

THE STATE AND FEDERAL CONSTITUTIONS WAS VIOLATED BY THE TRIAL
Delaware County, Case No. 21 CAA05 0024                                                10


COURT'S REFUSAL TO GRANT A MISTRIAL FOLLOWING THE DISCOVERY OF A

VICTIM MEMORIAL AT THE SITE OF A JURY VIEW.”

                                 STANDARD OF REVIEW

       {¶20} Eastman’s first two assignments of error argue the court erred by failing to

suppress the testimony of Popich and the testimony of the detectives regarding

statements made by Eastman. Appellate review of a motion to suppress presents a mixed

question of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797

N.E.2d 71, ¶ 8. The trial court is the finder of fact in evaluating a motion to suppress;

therefore, it is in the best position to resolve factual questions and evaluate the credibility

of witnesses. Id. The trial court's findings of fact must be accepted by an appellate court

if they are supported by competent, credible evidence. Id. “Accepting facts as true, the

appellate court must then independently determine, without deference to the conclusion

of the trial court, whether the facts satisfy the applicable legal standard.” Id. That is, the

appellate court will review the application of the legal standard to the facts de novo. Id.

       {¶21} There are three methods of challenging a trial court's ruling on a motion to

suppress on appeal. State v. Goins, 5th Dist. Morgan No. 05-8, 2006-Ohio-74, ¶ 10. First,

an appellant may challenge the trial court's finding of fact. Id. Second, an appellant may

argue the trial court failed to apply the appropriate test or correct law to the findings of

fact. Id. Finally, an appellant may argue the trial court has incorrectly decided the ultimate

or final issue raised in the motion to suppress. Id. When reviewing this type of claim, an

appellate court must independently determine, without deference to the trial court's

conclusion, whether the facts meet the appropriate legal standard in any given case. State

v. Curry, 95 Ohio App.3d 93, 96, 641 N.E.2d 1172 (8th Dist. 1994).
Delaware County, Case No. 21 CAA05 0024                                              11


       {¶22} In his third assignment of error, Eastman contends the trial court erred by

failing to grant a mistrial. The granting of a mistrial rests within the sound discretion of

the trial court as it is in the best position to determine whether the situation at hand

warrants such action. State v. Glover, 35 Ohio St.3d 18, 517 N.E.2d 900 (1988); State v.

Jones, 115 Ohio App.3d 204, 207, 684 N.E.2d 1304, 1306 (7th Dist.1996) as quoted in

State v. Crank, 5th Dist. Stark No. 2014CA00175, 2015-Ohio-1909, ¶¶ 66-70.




                                        ANALYSIS

                                             I.

       {¶23} Eastman claims that his right to counsel under the Sixth Amendment to the

U.S. Constitution was violated by testimony from a jailhouse informant. Specifically,

Eastman claims that the acts of another inmate, Popich, were tantamount to acts of the

state and an illegal interrogation that warranted exclusion of any of the statements Popich

attributed to Eastman.

       {¶24} Eastman contends that “Popich deliberately engaged Eastman in

conversations about his case for the purpose of eliciting incriminating remarks”

(Appellant’s Brief, p. 26) but does not cite to any portion of Popich’s testimony to support

that assertion.   Popich vehemently denies asking questions about the case during

questioning by defense counsel:

       Q. The detective told you to, quote, keep doing what you're doing. What did

       that mean to you?

       A. Just listen.

       Q. Okay. Did you ever ask Eastman a single question?
Delaware County, Case No. 21 CAA05 0024                                                  12


       A. About his case?

       Q. Yeah.

       A. No. No.

       Q. So when he was talking, at no point in time did you ask him any questions

       about anything?

       A. No. To me that would be too suspicious.

       Q. So even during the course of the conversation as he's talking about

       things, did you say, "Well, what did you do then?"

       A. Not that I can recall, no.

Transcript, Vol. I, p. 29, line 25 to p. 30, lines 1-10.

       {¶25} During trial Popich explained that if someone wanted to talk about their

case, asking questions could be dangerous: “You don't want to look like you're prying. If

someone wants to volunteer information, you'll listen. They'll volunteer. You let them

speak. But to ask questions, to pry, usually creates fights, creates tension, creates

problems.” (Trial Transcript, Vol. VI, p. 1367, line 24 to p. 1368, line 3).

       {¶26} Popich did admit that he asked “a couple questions as far as what was -- in

general with his case, but nothing specific” but he explained that “With Mr. Eastman, he

was giving it up; so I didn't need to ask questions.” (Transcript, Vol. I, p. 34, lines 4-5,

lines 9-11). Popich confirmed that he was told to listen and not asked questions.

(Transcript, Vol. I, p.30, line 2; p. 34, lines 18-21; p. 39, lines 8-21; p. 40, lines 12-16).

       {¶27} We have held that “[i]ncriminating statements concerning pending charges

are inadmissible at trial if the state, in obtaining the evidence, knowingly circumvents the

right of an accused to have counsel present in a confrontation between the accused and
Delaware County, Case No. 21 CAA05 0024                                             13


a state agent.” Maine v. Moulton (1985), 474 U.S. 159, 171, 106 S.Ct. 477, 88 L.Ed.2d

481 as quoted in State v. Franz, 5th Dist. Knox No. 04CA000013, 2005-Ohio-1755, ¶ 33.

       {¶28} “[W]hether someone is acting as an agent of law enforcement is dependent

upon the unique circumstances of each case. State v. Jackson, 154 Ohio St.3d 542, 2018-

Ohio-2169, 116 N.E.3d 1240 quoting State v. Bernard, 31 So.3d 1025, 1033 (La.2010).

The court in Bernard provides a useful analysis of the characteristics of a state agent and

summarizes the analysis by focusing on: “whether the investigator discussed the case

with police prior to the interview, whether the interview was conducted at the police's

request, and whether the primary purpose of the investigator's visit was to elicit a

confession while in cahoots with law enforcement. In short, police may not circumvent

Miranda by using OCS investigators (or anyone else) as stand-ins to conduct

interrogations in their stead.” Bernard at p. 1035. The record before us shows that Popich

did not discuss the case with the police prior to talking with Eastman, that his

conversations with Eastman was not conducted at the request of the officers, and that

Popich did not take any steps to elicit a confession from Eastman.

       {¶29} The record before us lacks evidence that would allow us to conclude that

Popich was a state agent. Eastman has pointed to no evidence that Popich “acted at the

direction, control, or behest of law enforcement.” Woods v. Warden, Warren Correctional

Institution, S.D.Ohio No. 1:20-CV-618, 2021 WL 698505, *5, supplemented, S.D.Ohio

No. 1:20-CV-6182021 WL 1238109.

       {¶30} Eastman’s confession, if deliberately elicited in these circumstances, may

have supported Eastman’s argument. Massiah v. United States, 377 U.S. 201, 206, 84

S.Ct. 1199, 1203, 12 L.Ed.2d 246 (1964). But Popich made it clear that he did not ask
Delaware County, Case No. 21 CAA05 0024                                             14


any questions, and the only instruction that he received from the officer was to listen and

not ask questions. Eastman presented no evidence that the officers requested that

Popich take any action or that they knew that Popich and Eastman had arranged a

meeting for the express purpose of discussing the charges against Eastman. Maine v.

Moulton, 474 U.S. 159, 176–77, 106 S.Ct. 477, 487–88, 88 L.Ed.2d 481 (1985). Popich

was not “* * * [a] paid informant for the government act[ing] under instructions from the

government* * * ” State v. Barnett, 67 Ohio App.3d 760, 770, 588 N.E.2d 887, 893–94

(4th Dist.1990). And, while Popich was motivated by his perception that his actions may

benefit him, the “fact that an informant desired favorable treatment in return for his

testimony does not, standing alone, demonstrate the existence of an implied agreement.”

Bell v. Bell, 512 F.3d 223, 233-234 (6th Cir.2008) as quoted in State v. Ford, 158 Ohio

St.3d 139, 2019-Ohio-4539, 140 N.E.3d 616.

       {¶31} We have reviewed the record and find that Popich was not only not a paid

agent of the state, but he also did not conduct an interrogation, or take an action that

could be interpreted as an invitation or coercion to discuss charges against Eastman.

Instead the evidence demonstrated that Popich engaged in a “casual, spontaneous

conversation” with Eastman and shared information with the police. State v. Ward, 10th

Dist. Franklin No. 74AP-143, 1974 WL 184456, *3–4; State v. White, 1st Dist. Hamilton

No. C-150250, 2016-Ohio-3329, ¶ 66. There is no evidence that Popich was set on his

course by law enforcement officers. State v. Willison, 2nd Dist. Miami No. 89-CA-18, 1990

WL 56858, *4. Instead, Popich brought information to the officers and the only direction

he received was to listen and not ask questions, and the record confirms that he complied

with those instructions.
Delaware County, Case No. 21 CAA05 0024                                                15


       Eastman “* * * volunteered the information to the informant. In such cases,

       “a defendant does not make out a violation of [the Sixth Amendment] right

       [to counsel] simply by showing that an informant, either through prior

       arrangement or voluntarily, reported his incriminating statements to the

       police. Rather, the defendant must demonstrate that the police and their

       informant took some action, beyond merely listening, that was designed

       deliberately to elicit incriminating remarks.” Kuhlmann v. Wilson (1986), 477

       U.S. 436, 459, 106 S.Ct. 2616, 91 L.Ed.2d 364; cf. **1178 United States v.

       Henry (1980), 447 U.S. 264, 271, 100 S.Ct. 2183, 65 L.Ed.2d 115 (right to

       counsel violated where informant “was not a passive listener” but took

       “affirmative steps to secure incriminating information”).

State v. Johnson, 112 Ohio St.3d 210, 2006-Ohio-6404, 858 N.E.2d 1144, ¶¶ 235-237.

       {¶32} We reach the same conclusion as the Supreme Court of Ohio in Johnson

and find that “[b]ecause the record does not reveal that [Popich] did anything but listen to

what [Eastman] volunteered to him, the trial court did not err in denying [Eastman’s]

suppression motion.” Id. at 237. Eastman’s first assignment of error is overruled.

                                             II.

       {¶33} In his second assignment of error, Eastman complains that his right to

remain silent and his right to counsel were violated by the admission of statements he

made during custodial interrogation. He claims that despite his statement that “he would

only talk to the detectives once he was returned to Ohio and could talk to a lawyer” the

detectives continued “interrogating him to get him to change his mind by repeatedly
Delaware County, Case No. 21 CAA05 0024                                               16


reminding him of the evidence they had against him and asking him to help himself by

giving his side of the story.” (Appellant’s Brief, pages 33-34).

       {¶34} Eastman moved to have the statements made at the Kansas jail suppressed

and the matter was heard by the court. The two detectives who had participated in the

meeting with Eastman testified and the audio and video recording of the meeting was

admitted into evidence without objection.

       {¶35} The trial court issued a lengthy entry analyzing the testimony and the

exhibits. After considering all of the evidence, the trial court concluded that:

              [t]he Defendant's repeated statement of his intention to obtain

       counsel at some future time in some other place did not cumulatively

       amount to an unambiguous demand for counsel. He did not ask for a lawyer,

       although he was offered one. And when the detectives offered for a second

       time—to obtain counsel for the Defendant after his first attempt to secure

       counsel failed, the Defendant waived off their offer and disclosed his true

       intention was not to obtain counsel to consult about this case but rather to

       have someone to negotiate the freedom of his co-defendant. Despite ample

       opportunity, the Defendant never unambiguously invoked his right to

       counsel.

Judgment Entry Denying Defendant's Motion to Suppress, Sept. 1, 2020, p. 16.

       {¶36} During his meeting with the detectives, Eastman made several references

to speaking to attorney, but never unambiguously stated that he would not talk with the

detectives without an attorney. Instead, he explained that “Once I talk to a lawyer I will

tell you everything I’ve ever done in my entire life* * *” (Suppression Hearing, Exhibit 1,
Delaware County, Case No. 21 CAA05 0024                                                 17


Audio Recording 191126_0192.MP3 at 8:37) Less than a minute later he states “I’ll tell

you guys everything that I’ve ever done in my life, but not until I talk to an attorney.” (Audio

Recording, (Suppression Hearing, Exhibit 1, Audio Recording 191126_0192.MP3

at 9:20). He makes similar statements in the next few minutes:

       {¶37} 1. Easton states, “the minute I talk to a lawyer.” The detective invites him to

contact her when he talks an attorney and asked if he is already retained counsel. He

states no. (Suppression Hearing, Exhibit 1, Video Recording Room 1_11-26-2019_47105

at 13:05:59).2

       {¶38} 2. Easton states “Once I talk to a lawyer I will clarify everything, we can go

there through every single message and tell you what it was about.” (Suppression

Hearing, Exhibit 1, Video Recording Room 1_11-26-2019_47105 at 13:06:39).

       {¶39} 3. Eastman states “I will tell you everything that I know about anything that

I’ve ever done in my entire life we can just put it all out there once I talk to a lawyer.”

(Suppression Hearing, Exhibit 1,          Video Recording Room 1_11-26-2019_47105

at 13:07:09).

       {¶40} 4. A Detective hands him a business card and mentions “if you’re getting an

attorney” to which Easton replies "I literally just want to ask him a couple questions and

once I speak to an attorney, any attorney and ask him a couple questions then I’m ready

to put it all out there, you know what I mean.” The detective offers to contact his attorney

in Ohio so he may talk with him. Eastman contacts an Ohio attorney’s office but reports




2The time reference for the video is taken from the timer that appears in the upper left
corner of the video.
Delaware County, Case No. 21 CAA05 0024                                           18


that they declined to accept this case. (Suppression Hearing, Exhibit 1, Video Recording

Room 1_11-26-2019_47105 at 13:08:25).

      {¶41} 5. In the second video a detective asked if Eastman would like her to attempt

to find him another attorney before they go and he responds that “I would much rather

just talk in Ohio nothing’s going to change between here and there. I’m going to tell you

guys everything that I said I’m going to tell you. Here’s why I want to speak to a lawyer

just being completely honest. I believe you guys are going to end up trying to charge

Ashley and she really had nothing * * * those conversations have absolutely nothing to

do with what you guys are charging me with. (Suppression Hearing, Exhibit 1, Video

Recording Room 1_11-26-2019_47809 at 13:07:02).

      {¶42} Eastman’s motivation to disclose his responsibility for multiple offenses

becomes clear in the second recording when he makes statements such as “I’m willing

to tell you guys everything but it’s going to be at the cost that her charges disappear.”

(Suppression Hearing, Exhibit 1,       Video Recording Room 1_11-26-2019_47809

at 13:07:47).

      {¶43} Police investigators must honor an invocation of the right to cut off

questioning only if such invocation is unambiguous. State v. Murphy (2001), 91 Ohio

St.3d 516, 520, 747 N.E.2d 765, citing Davis v. United States (1994), 512 U.S. 452, 114

S.Ct. 2350, 129 L.Ed.2d 362. A defendant may indicate an unwillingness to discuss

certain subjects without manifesting a desire to terminate an interrogation in progress.

People v. Silva (1988) 45 Cal.3d 604, 629–630, 247 Cal.Rptr. 573, 754 P.2d 1070. See,

also, State v. Leary, 12th Dist. Butler No. CA2013–01–009, 2013–Ohio–5670, ¶ 16

(noting that while the defendant therein “state[d] that he can't answer certain questions
Delaware County, Case No. 21 CAA05 0024                                               19


without an attorney, he [made] this request ambiguous and equivocal by continuing to

speak and expressing a willingness to continue answering more questions.”).

       {¶44} “In determining whether a reasonable officer conducting the interview would

have understood that [the suspect] was asking for an attorney, we may consider what

came before the request, but may not look to [the suspect's] subsequent statements to

determine whether the initial request was ambiguous.” (Emphasis deleted.) Tolliver v.

Sheets, 594 F.3d 900, 922 (6th Cir.2010), quoting Smith v. Illinois, 469 U.S. 91, 97-98,

105 S.Ct. 490, 83 L.Ed.2d 488 (1984). But, even then, a suspect's alleged invocation

must be examined “ ‘not in isolation but in context.’ ” State v. Cepec, 149 Ohio St.3d 438,

2016-Ohio-8076, 75 N.E.3d 1185, ¶ 37, quoting State v. Murphy, 91 Ohio St.3d 516, 520-

521, 747 N.E.2d 765 (2001).

       {¶45} “If the suspect's statement is not an unambiguous or unequivocal request

for counsel, the officers have no obligation to stop questioning him.” Davis v. United

States, 512 U.S. 452, 462, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994) State v. Brown, 100

Ohio St.3d 51, 2003-Ohio-5059, 796 N.E.2d 506, ¶ 18. The officers also have no

obligation to ask clarifying questions to ascertain if the suspect is attempting to invoke his

right to counsel. Davis at 461-462. Relying on Davis, the Supreme Court of Ohio held,

              If the suspect says something that may or may not be an invocation

       of the right, police may continue to question him; they need not treat the

       ambiguous statement as an invocation or try to clear up the ambiguity. See

       Ross, 203 Wis.2d at 75–76, 552 N.W.2d at 432, and fn. 4 (citing cases);

       State v. Owen (Fla.1997), 696 So.2d 715, 717–718; State v. King

       (Me.1998), 708 A.2d 1014, 1017. (Emphasis sic.)
Delaware County, Case No. 21 CAA05 0024                                             20


State v. Murphy, supra at 521.

       {¶46} “When the officers conducting the questioning reasonably do not know

whether or not the suspect wants a lawyer, a rule requiring the immediate cessation of

questioning ‘would transform the Miranda safeguards into wholly irrational obstacles to

legitimate police investigative activity,’ Michigan v. Mosley, 423 U.S. 96 (1975), because

it would needlessly prevent the police from questioning a suspect in the absence of

counsel even if the suspect did not wish to have a lawyer present.” State v. Olge, 5th Dist.

Ashland No. CA 1111, 1996 WL 5516, *2.

       {¶47} Within his brief, Eastman contends that ”Less than a minute into the

interview video, Eastman says "No. I haven't contacted an attorney, but I want one before

I talk to you." (Appellant’s Brief, p. 29). We have reviewed the video recording and the

audio recording and can find no such quote. Instead, Eastman freely and openly talked

with the officers about his plan to tell them everything and explain the evidence after he

had the opportunity to ask an attorney a couple of questions. We do not find within the

recorded encounter between the officers and Eastman an unambiguous request for an

attorney that would prevent the officers from continuing their conversation with Eastman.

He repeatedly offered that he would be disclosing all of his knowledge regarding this

incident once he talked with an attorney. The officers proposed that he speak with an

attorney and made arrangements for Eastman to speak privately with an attorney over a

secure phone. Eastman accepted the offer, but after the call was concluded, Eastman

reported that the attorney was not willing to accept his case. The detectives offered to

locate a different attorney and Eastman declined, commented that he will wait to return

to Ohio and then volunteered why he was seeking counsel.
Delaware County, Case No. 21 CAA05 0024                                               21


       {¶48} Eastman explained that his goal was to insure that his co-defendant, Ashley

Quick was exonerated. He contended that the state was misinterpreting the facts, which

led the officers to explain more of the evidence they had gathered. At that time, Eastman

began engaging in a barter with the officers, explaining that he had committed several

crimes and a murder that were not solved and that he would confess to every crime he

committed in exchange for Quick’s release. If his offer was refused, he planned to be

such a difficult convict that he predicted the authorities would be forced to kill him.

       {¶49} Eastman did not make an unambiguous request to speak with counsel

before he talked with the detectives, but made it clear that he believed he possessed

significant valuable information that he would disclose after speaking with an attorney.

He made clear that his invocation of his right to consult with counsel and remain silent

was limited to disclosing his knowledge of the facts surrounding the incident that lead to

the charge against him and Ashley Quick. We find that Eastman had the right to make

such a limited invocation of his right and that the officers were entitled to rely upon that

limitation and yet still have conversations with him.          Cepec, supra at ¶¶ 45-46,

Connecticut v. Barrett, 479 U.S. 523, 529–30, 107 S.Ct. 828, 832, 93 L.Ed.2d 920 (1987).

       {¶50} Eastman also contends that he was subject to a custodial interrogation

without having been properly informed of and waiving his constitutional rights. The Fifth

Amendment to the United States Constitution guarantees no person shall be compelled

to be a witness against himself, and the Sixth Amendment to the United States

Constitution guarantees the accused shall have the assistance of counsel. Miranda v.

Arizona, 384 U.S. 436, 442, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1996). The inherently

coercive nature of custodial interrogation heightens the risk a suspect will be denied the
Delaware County, Case No. 21 CAA05 0024                                               22


Fifth Amendment privilege not to be compelled to incriminate himself because custodial

interrogation can “undermine the individual's will to resist and * * * compel him to speak

where he would not otherwise do so freely.” J.D.B. v. North Carolina, 564 U.S. 261, 269,

131 S.Ct. 2394, 2401, 180 L.Ed.2d 310 (2011), quoting Miranda at 467; Dickerson v.

United States, 530 U.S. 428, 435, 120 S.Ct. 2326, 147 L.Ed.2d 405 (2000).

       {¶51} In light of the inherent coercion involved in custodial interrogation, Miranda

established “a set of prophylactic measures” to safeguard the constitutional privilege

against self-incrimination. Dickerson at 435. Miranda held the State may not use a

defendant's statements from custodial interrogation “unless it demonstrates the use of

procedural safeguards effective to secure the privilege against self-incrimination.”

Miranda at 444, 86 S.Ct. 1602. Prior to questioning, the police must warn the suspect

“that he has a right to remain silent, that any statement he does make may be used as

evidence against him, and that he has a right to the presence of an attorney, either

retained or appointed.” Id. In Miranda, the Supreme Court recognized the importance of

a suspect's “real understanding” of his rights and his intelligent decision whether to

exercise them. Id. at 469.

       {¶52} The sole remedy for a Miranda violation is the suppression of evidence

which was derived from the violation. Bennet v. Passic (C.A. 10, 1976), 545 F.2d 1260,

1263; see Miranda, supra, 384 U.S. at 479. Consequently, our review is focused on the

statements offered at the trial and whether the trial court erred in failing to suppress them.

       {¶53} Eastman’s encounter with the detectives lends itself to a division into two

distinct parts. The first part included an introduction by the officers, some statements

regarding their purpose for meeting with Eastman and Eastman’s repeated comment that
Delaware County, Case No. 21 CAA05 0024                                              23


he would disclose his knowledge once he had the opportunity to talk with any attorney.

That portion of the interview concluded with the detectives providing Eastman the

opportunity to talk with an attorney in Ohio. None of the statements admitted as evidence

were obtained in that portion of the interview.

       {¶54} The second portion of the encounter between Eastman and the detectives

begins with Eastman explaining that the attorney that he contacted was not available to

assist him, and then, without prompting from either detective, Eastman began a narrative

explaining why he wanted to talk with an attorney. His goal was to arrange a plea bargain

where he not only admits to the current charges but also offers to confess to a list of other

crimes, including an alleged murder, if the charges against Ashley Quick are dismissed

and she is released. The state submitted two statements voluntarily offered by Eastman

during this part of the interview, in which he insists that Quick was improperly charged

and that Ashley knew only that he planned to engage in sex with Harris in exchange for

cash. Voluntary statements such as these do not trigger constitutional protections. “The

proposition that volunteered statements do not come within the protection of the Fifth and

Sixth Amendments to the United States Constitution has been recognized and stated in

varying factual contexts both before and after the decision in Miranda.” (Citations

omitted.) State v. Perry, 14 Ohio St.2d 256, 261, 237 N.E.2d 891, 894 (1968). The

detectives were not required to prevent Eastman from continuing his explanation. His

admissions were not the compelled product of custodial interrogation initiated by law

enforcement officers, but were voluntary statements made while in custody. Id. at 62.
Delaware County, Case No. 21 CAA05 0024                                                  24


       {¶55} The balance of Eastman’s comments admitted into evidence were made

after his rights were clearly explained. He expressly waived those rights and thus those

statements were not obtained in violation of his constitutional rights.

       {¶56} Because Eastman did not unambiguously assert his right to counsel,

because he voluntarily offered several statements and continued to spontaneously offer

information and respond to questions after waiving his rights, we deny his second

assignment of error.




                                               III.

       {¶57} In his third assignment of error, Eastman contends that his “Due Process

right to a fair trial under the state and federal constitutions was violated by the trial court's

refusal to grant a mistrial following the discovery of a victim memorial at the site of a jury

view.” Eastman specifically contends that “the trial court abused its discretion by denying

a mistrial without questioning any of the jurors on whether they were biased by the victim

memorial at the crime scene.” He argues that the “memorial was likely to trigger an

emotional reaction and the court presumed the jurors saw the memorial” and that “the

court acted unreasonably by finding that a fair trial was still possible after the jurors were

exposed to the victim memorial at the crime scene.” (Appellant’s Brief, p. 37).

       {¶58} Eastman described the memorial as “a cross about a foot to a foot-and-a-

half tall and some Easter eggs. The cross was carved with notes about Harris and a

picture of Harris was attached to the cross.”           Counsel for both parties submitted

photographs to the court. The jury was at the scene and presumably could have seen
Delaware County, Case No. 21 CAA05 0024                                                 25


the memorial, but they were not permitted to wander the property and did not get close to

the memorial.

       {¶59} The granting of a mistrial rests within the sound discretion of the trial court

as it is in the best position to determine whether the situation at hand warrants such

action. State v. Glover, 35 Ohio St.3d 18, 517 N.E.2d 900(1988); State v. Jones, 115 Ohio

App.3d 204, 207, 684 N.E.2d 1304, 1306 (7th Dist.1996).

       {¶60} “A mistrial should not be ordered in a criminal case merely because some

error or irregularity has intervened * * * .” State v. Reynolds, 49 Ohio App.3d 27, 33, 550

N.E.2d 490, 497(2nd Dist.1988). The granting of a mistrial is necessary only when a fair

trial is no longer possible. State v. Franklin, 62 Ohio St.3d 118, 127, 580 N.E.2d 1, 9

(1991); State v. Treesh, 90 Ohio St.3d 460, 480, 739 N.E.2d 749, 771 (2001). When

reviewed by the appellate court, we should examine the climate and conduct of the entire

trial, and reverse the trial court's decision as to whether to grant a mistrial only for a gross

abuse of discretion. State v. Draughn, 76 Ohio App.3d 664, 671, 602 N.E.2d 790, 793–

794 (5th Dist.1992), citing State v. Maurer, 15 Ohio St.3d 239, 473 N.E.2d 768 (1984),

certiorari denied, 472 U.S. 1012, 105 S.Ct. 2714, 86 L.Ed.2d 728 (1985); State v.

Gardner, 127 Ohio App.3d 538, 540–541, 713 N.E.2d 473, 475(5th Dist.1998).

       {¶61} In evaluating whether the trial judge acted properly in declaring a mistrial,

the Supreme Court has been reluctant to formulate precise, inflexible standards. Rather,

the Court has deferred to the trial court's exercise of discretion in light of all the

surrounding circumstances:

       * * We think, that in all cases of this nature, the law has invested Courts of

       justice with the authority to discharge a jury from giving any verdict,
Delaware County, Case No. 21 CAA05 0024                                                 26


       whenever, in their opinion, taking all the circumstances into consideration,

       there is a manifest necessity for the act, or the ends of public justice would

       otherwise be defeated. They are to exercise a sound discretion on the

       subject; and it is impossible to define all the circumstances, which would

       render it proper to interfere. To be sure, the power ought to be used with

       the greatest caution, under urgent circumstances, and for very plain and

       obvious causes. But, after all, they have the right to order the discharge;

       and the security which the public have for the faithful, sound, and

       conscientious exercise of this discretion, rests, in this, as in other cases,

       upon the responsibility of the Judges, under their oaths of office.

United States v. Perez, 9 Wheat. 579, 22 U.S. 579, 580, 6 L.Ed. 165 (1824). See, also,

United States v. Clark, 613 F.2d 391,400 (2nd Cir.1979), certiorari denied 449 U.S. 820,

101 S.Ct. 78, 66 L.Ed.2d 22 as quoted in State v. Widner, 68 Ohio St.2d 188, 190, 429

N.E.2d 1065, 1066–1067(1981).

       {¶62} In Bruton v. United States, 391 U.S. a]123, 135–136, 88 S.Ct. 1620, 20

L.Ed.2d 476(1968), the United States Supreme Court noted that “[a] defendant is entitled

to a fair trial but not a perfect one. It is not unreasonable to conclude that in many such

cases the jury can and will follow the trial judge's instructions to disregard such

information.

       {¶63} Eastman contends that the memorial was prejudicial in that it elicited an

emotional reaction without distinguishing that emotional reaction from the emotion that is

naturally part of a case involving a murder charge. State v. Gross, 97 Ohio St.3d 121,

2002-Ohio-5524, 776 N.E.2d 1061, ¶ 65 holding modified by State v. Downour, 126 Ohio
Delaware County, Case No. 21 CAA05 0024                                              27


St.3d 508, 2010-Ohio-4503, 935 N.E.2d 828, ¶ 65; State v. Scott, 101 Ohio St.3d 31,

2004-Ohio-10, 800 N.E.2d 1133, ¶ 44. Eastman does not contend and the record does

not show that the memorial referenced him or the victim’s manner of death, but instead

lamented her passing. We find that to the extent that the jurors may have noticed the

memorial, it conveyed information that did no more than duplicate what was presented to

the jury through the testimony of witnesses; that Donna Harris had passed away on this

spot and that she left behind persons who mourned her passing. The cross may have

been interpreted to represent her Christian beliefs, but the record contained evidence that

she was a member of a Christian church where she and Eastman met.

       {¶64} We find that the court’s cautionary instruction recognizing that the case

might arouse sympathy, but that sympathy should be set aside when considering the facts

of the case was sufficient to alleviate any potential bias as “[a] jury is presumed to follow

instructions given it by the court.” State v. Allen, 5th Dist. Delaware No. 2009-CA-13,

2010-Ohio-4644, ¶ 250.

       {¶65} We find that the trial court did not abuse its discretion by refusing conduct

a hearing on the impact of the memorial or to grant a mistrial. Eastman’s third assignment

of error is overruled.

       {¶66} The decision of the Delaware County Court of Common Pleas is affirmed.

By: Baldwin, J.

Wise, Earle, P.J. and

Delaney, J. concur.